Case 1:21-cv-00011-TWP-TAB Document 1 Filed 01/04/21 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


DEBORAH ASH,                                         )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            ) Civil Action No. 1:21-cv-11
                                                     )
ELI LILLY and COMPANY                                )
                                                     )
               Defendants.                           )


                            COMPLAINT WITH JURY DEMAND
       Plaintiff, by counsel, for her Complaint against Eli Lilly and Company states as follows:

                                JURISDICTION AND VENUE

       1.      Plaintiff in this suit brings claims under the Americans with Disabilities Act

(ADA), 42 U.S.C. §§ 12101-12113, as amended by the ADA Amendments Act (ADAAA).

       2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331.

       3.      All acts alleged herein were committed within the Southern District of Indiana

and venue is proper within this District and Division pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       4.      Plaintiff Deborah Ash is a citizen of the United States and at all relevant times has

been a resident of Johnson County, Indiana.

       5.      Defendant Eli Lilly and Company (“Lilly”) is a domestic for-profit corporation

that is headquartered in Marion County, Indiana.

       6.      Lilly is an “employer” within the meaning of the ADA.




                                                 1
Case 1:21-cv-00011-TWP-TAB Document 1 Filed 01/04/21 Page 2 of 4 PageID #: 2




       7.      At all relevant times, Ash, was an employee of Lilly within the meaning of the

ADA.

                           PLAINTIFF’S EMPLOYMENT WITH LILLY

       8.      The Plaintiff was employed as a senior administrative assistant at the Defendant

from September 2016 until December 10, 2019.

       9.      The Plaintiff is a disabled individual who required an accommodation to perform

the essential functions of her job beginning in June 2019.

       10.     The accommodation she required was to work remotely.

       11.     The Defendant granted this accommodation until October 2019, when it withdrew

the accommodation.

       12.     At the time the accommodation was withdrawn, the Defendant provided no

explanation about the reasons for the withdrawal of the accommodation.

       13.     Defendant failed to engage in the interactive process with the Plaintiff in

connection with its withdrawal of the accommodation.

       14.     Plaintiff was unable to return to work in person due to her disability.

       15.     When she did not return to work in person, Plaintiff was terminated by the

Defendant on or about December 10, 2019.



                                ADMINISTRATIVE PROCEDURES

       16.     On March 12, 2020, Ash timely filed a charge of discrimination with the Equal

Employment Opportunity Commission numbered 470-2020-01998.

       17.     After 180 days had passed since the filing of the charge, the Equal Employment

Opportunity Commission issued a notice of right to sue on October 7, 2020.



                                                 2
Case 1:21-cv-00011-TWP-TAB Document 1 Filed 01/04/21 Page 3 of 4 PageID #: 3




       18.     Ash has 90 days to file a Complaint after her receipt of the notice, which time has

not passed.

                        COUNT I – DISABILITY DISCRIMINATION

       19.     Plaintiff incorporates by this reference, as if fully set forth herein, all previous

paragraphs of this Complaint.

       20.     Defendant engaged in unlawful disability discrimination when it refused to allow

Plaintiff a reasonable accommodation that would have allowed her to continue performing the

essential functions of her job and then terminated her.



                                           PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Deborah Ash prays for the judgment of this Court against

Defendant Eli Lilly and Company providing the following relief:

       A.      An order directing the Defendant to reinstate the Plaintiff.

       B.      A permanent injunction enjoining Lilly, its officers, agents, servants, employees,

attorneys, and all persons in active concert or participating with it, from discriminating against

employees because of their disability.

       C.       An award of back pay with prejudgment interest for the wages and other

employment benefits and opportunities that the Plaintiff has lost as a result of her loss of benefits

and/or termination.

       D.      Compensatory damages in an amount to be determined by a jury to compensate

Plaintiff for the emotional distress, mental anguish, and other non-pecuniary losses that she has

suffered because of Defendant's discriminatory conduct.




                                                  3
Case 1:21-cv-00011-TWP-TAB Document 1 Filed 01/04/21 Page 4 of 4 PageID #: 4




       E.      Punitive damages in an amount to be determined by a jury to deter Defendant and

other employers from engaging in discriminatory conduct in the future.

       F.      In the event the Court determines that it would be inappropriate to direct the

reinstatement of the Plaintiff as an employee of the Defendant, an award of front pay and damages

to compensate the Plaintiff for the losses that she reasonably will sustain as the result of being

denied continued employment with the Defendant.

       G.      An award of reasonable attorneys’ fees and costs.

       H.      Such further relief as the Court deems necessary and proper in the public interest.

                                                   Dated: January 4, 2021

                                                   Respectfully submitted,

                                                   MACEY SWANSON LLP
                                                   /s/ Jeffrey Macey____________
                                                   Jeffrey A. Macey, Atty No. 28378-49
                                                   MACEY SWANSON LLP
                                                   445 N. Pennsylvania Street, Suite 401
                                                   Indianapolis, IN 46204
                                                   Phone: (317) 637-2345
                                                   Facsimile: (317) 637-2369
                                                   jmacey@maceylaw.com



                                         JURY DEMAND

       Plaintiff, by counsel, requests that this cause be tried to a jury on all issues so triable.



                                                       _s/Jeffrey A. Macey_________________
                                                       Jeffrey A. Macey, Atty No. 28378-49
                                                       Attorney for Plaintiff




                                                   4
